DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 positively recites the prosthesis is a vascular prosthesis adapted to treat aortic aneurysms. However, Applicant’s originally filed specification does not mention aortic aneurysms, nor does it mention any feature on the prosthesis that could be adaptable for providing a treatment.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "said attachment surface" and “the prosthesis.” There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the human body." There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for depending on and failing to further clarify the indefinite subject matter of claim 15.
Claim 17 recites the limitation "the area to be treated" in the first body paragraph.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/97687 to Levin, et al. (cited by Applicant, hereinafter Levin) in view of US 20050149170 A1 to Tassel, et al. (hereinafter Tassel).
Regarding claim 1, Levin teaches an implantable device adapted for detecting and monitoring infectious processes (Examiner’s note: “adapted for detecting and monitoring infectious processes” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because the prior art of record comprises a temperature sensor [pg 4, ln 22 – pg 5, ln 10], which is configurable for measuring a temperature change in a body, which can be indicative of an infection), comprising:

A control unit (54) connected to said one or more sensor elements and equipped with a storage area for storing said index parameter [pg 19, ln 3-28] (Fig 15E); and
Wherein said implantable device is encapsulated by a casing (36) which is flexible [pg 12, ln 6-15, pg 15, ln 13-27] (Fig 7A).
However, Levin does not teach an antenna, connected to said control unit and configured to allow a bidirectional electromagnetic communication with a remote reader of the device; and
The casing is made of elastomeric material.
However, Applicant’s originally filed specification at [page 8, lines 12-17] discloses medical grade elastomeric materials are commercially available. Therefore, it would have been obvious to one of ordinary skill in the art to make the flexible casing of Levin from commercially available elastomeric materials based on their known commercial success.
Tassel teaches an antenna (16) [0067] (Fig 1), connected to a control unit (microprocessor 20 of hybrid circuit 18) [0068] (Fig 3) and configured to allow a bidirectional electromagnetic communication with a remote reader (28) of a device [0069] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin to have an antenna, connected to said control unit and configured to allow a bidirectional electromagnetic communication with a remote reader of the device based on the teachings of Tassel, because doing so would enable the device to transfer RF energy to the implantable device to power it, as recognized by Tassel [0067].



Regarding claim 3, Levin teaches an implantable device adapted to detect and monitor infectious processes (Examiner’s note: “adapted for detecting and monitoring infectious processes” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because the prior art of record comprises a temperature sensor [pg 4, ln 22 – pg 5, ln 10], which is configurable for measuring a temperature change in a body, which can be indicative of an infection), comprising:
One or more sensor elements (temperature sensor) configured to detect a parameter index of an infectious process (temperature) [pg 4, ln 28 - pg 5, ln 10];
A control unit (54) connected to said one or more sensor elements and equipped with a storage area for storing said index parameter [pg 19, ln 3-28] (Fig 15E); and
Wherein said implantable device is encapsulated by a casing (36) [pg 12, ln 6-15, pg 15, ln 13-27] (Fig 7A) and wherein said parameter is temperature [pg 4, ln 28 - pg 5, ln 10].
However, Levin does not teach an antenna, connected to said control unit and configured to allow a bidirectional electromagnetic communication with a remote reader of the device.
Tassel teaches an antenna (16) [0067] (Fig 1), connected to a control unit (microprocessor 20 of hybrid circuit 18) [0068] (Fig 3) and configured to allow a bidirectional electromagnetic communication with a remote reader (28) of a device [0069] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin to have an antenna, connected to said control unit and 

Regarding claim 4, Levin in view of Tassel teach all the limitations of claim 3, and Levin further teaches said casing (36) is made of flexible material [pg 12, ln 6-15, pg 15, ln 13-27] (Fig 7A).
However, Levin does not teach said casing is made of elastomeric material.
However, Applicant’s originally filed specification at [page 8, lines 12-17] discloses medical grade elastomeric materials are commercially available. Therefore, it would have been obvious to one of ordinary skill in the art to make the flexible casing of Levin from commercially available elastomeric materials based on their known commercial success.

Regarding claim 5, Levin in view of Tassel teach all the limitations of claim 1, and Levin further teaches said casing (36) is equipped with an attachment surface (bottom portion of casing 36 attached to stent 12, as shown in Fig 7A) configured for fastening on a prosthesis (stent 12) [pg 15, ln 13-27] (Fig 7A).

Regarding claim 7, Levin in view of Tassel teach all the limitations of claim 1, and Levin further teaches [an] attachment surface (bottom portion of casing 36 attached to stent 12, as shown in Fig 7A) is shaped to allow to anchor the implantable device to [a] prosthesis (stent 12) [pg 15, ln 13-27] (Fig 7A).


Tassel teaches one or more sensor elements comprises at least two sensors [0099], wherein each sensor is configured to detect a respective parameter and wherein a parameter detected by one of said two sensors is temperature [0099].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin to have said one or more sensor elements comprises at least two sensors, wherein each sensor is configured to detect a respective parameter and wherein a parameter detected by one of said two sensors is temperature based on the teachings of Tassel, because doing so would enable the device to determine a fluid flow rate from the difference between temperatures sensed at two locations, as recognized by Tassel [0099].

Regarding claim 9, Levin in view of Tassel teach all the limitations of claim 8, however Levin does not teach said two sensors cooperate to detect a differential value of temperature at different areas of the tissues surrounding a prosthesis.
Tassel teaches said two sensors cooperate to detect a differential value of temperature at different areas of the tissues (12) surrounding a prosthesis (14) [0063, 0099] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin to have said two sensors cooperate to detect a differential value of temperature at different areas of the tissues surrounding a prosthesis, because doing so 

Regarding claim 10, Levin in view of Tassel teach all the limitations of claim 3, and Levin further teaches said parameter is a position quantity or a loading quantity ([pg 4, ln 28 – pg 5, ln 10], pressure is a load applied over a surface).

Regarding claim 11, Levin in view of Tassel teach all the limitations of claim 1, and Levin further teaches said casing (36) has a substantially discoid geometric shape (Fig 7A).
Although Levin does not explicitly disclose the casing is substantially prismatic shaped, Applicant’s disclosure at [pg 9, ln 1-2] discloses that the casing can be substantially prismatic or discoid shaped, with no indication the particular shape of the housing is significant. Absent persuasive evidence a shape of a particular structure is significant, the claimed shape is not significant to differentiate the claim from the prior art of record (MPEP 2144.04, IV., B.).

Regarding claim 12, Levin in view of Tassel teach all the limitations of claim 1, and Levin further teaches said casing (36) has a substantially discoid geometric shape (Fig 7A).

Regarding claim 13, Levin in view of Tassel teach the implantable device according to claim 1 (see rejection of claim 1), and Levin further teaches a reader (monitoring device 55) to be used in in association with the implantable device [pg 19, ln 11-28] (Fig 15E).

Tassel teaches a reader (28) comprises means for the bidirectional transmission of electromagnetic fields [0067, 0069] (Fig 3), adapted to cooperate with said implantable device for reading the parameter detected thereby and optionally for powering the implantable device [0067, 0069].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin to have the reader comprises means for the bidirectional transmission of electromagnetic fields, adapted to cooperate with said implantable device for reading the parameter detected thereby and optionally for powering the implantable device, because doing so would enable the device to transfer RF energy to the implantable device to power it, as recognized by Tassel [0067].

Regarding claim 14, Levin in view of Tassel teach an implantable device according to claim 1 (see rejection of claim 1), and Levin further a kit for detecting and monitoring infectious process at implanted prosthesis (Examiner’s note: “adapted for detecting and monitoring infectious processes” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because the prior art of record comprises a temperature sensor which is configurable for measuring a temperature change in a body at a site around the stent it is coupled to [pg 4, ln 22 – pg 5, ln 10], which can be indicative of an infection) comprising:


Regarding claim 15, Levin in view of Tassel teach the implantable device according to claim 1, and Levin further teaches a prosthesis implantable in the human body [pg 4, ln 22 – pg 5, ln 10] , comprising the implantable device [pg 4, ln 22 – pg 5, ln 10].

Regarding claim 16, Levin in view of Tassel teach the prosthesis of claim 15, and Levin further teaches it is a vascular prosthesis with substantially hollow cylindrical shape [pg 1, ln 1-6; pg 8, ln 23-30] (Fig 1A) and adapted to treat aortic aneurysms (Examiner’s note: “adapted to treat aortic aneurysms” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because it is adapted to maintain vascular patency, which would be useful for treating an aortic aneurism or weakening of the aortic wall.).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Tassel as applied to claims 1 and 5 above, and further in view of US 20080300597 A1 to Morgan, et al. (hereinafter Morgan).
Regarding claim 6, Levin in view of Tassel teach all the limitations of claim 5, however they do not teach said attachment surface is suitable to receive an adhesive, for fastening said casing to the prosthesis.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin in view of Tassel to have said attachment surface is suitable to receive an adhesive, for fastening said casing to the prosthesis, because doing so would have the predictable result of having the implantable device secured to the prosthesis by a medically-acceptable grade adhesive, as recognized by Morgan [0055].

Regarding claim 18, Levin in view of Tassel, in further view of Morgan teach all the limitations of claim 6, however Levin in view of Tassel do not teach the adhesive is cyanoacrylate.
Morgan teaches the adhesive is cyanoacrylate [0055].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin in view of Tassel to have the adhesive is cyanoacrylate, because doing so would have the predictable result of having the implantable device secured to the prosthesis by a medically-acceptable grade adhesive, as recognized by Morgan [0055].

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Tassel as applied to claim 1 above, and further in view of US 20030032892 A1 to Erlach, et al. (hereinafter Erlach) and Morgan.

Implanting a prosthesis at the area to be treated (by maintaining vascular patency) [pg 1, ln 1-6; pg 4, ln 22-27].
However, Levin does not teach detecting and monitoring infection processes due to implanted prosthesis; and
Applying said implantable device to the prosthesis with an adhesive to allow the adhesion of an attachment surface of the implantable device to said prosthesis.
Erlach teaches detecting and monitoring infection processes due to implanted prosthesis [0027].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin in view of Tassel to have detecting and monitoring infection processes due to implanted prosthesis, because doing so would enable the device to detect a pre-failure condition, as recognized by Erlach [0050].
Morgan applying an implantable device (sensor 12) to a prosthesis (IM nail 10) with an adhesive (cyanoacrylates) to allow the adhesion of an attachment surface of the implantable device (bottom surface of sensor 12) to said prosthesis [abstract, 0055].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin in view of Tassel to have applying said implantable device to the prosthesis with an adhesive to allow the adhesion of an attachment surface of the implantable device to said prosthesis based on the teachings of Morgan, because doing so would have the 

Regarding claim 19, Levin in view of Tassel, in further view of Erlach and Morgan, teach all the limitations of claim 17, however Levin in view of Tassel do not teach the adhesive is cyanoacrylate.
Morgan teaches the adhesive is cyanoacrylate [0055].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Levin in view of Tassel to have the adhesive is cyanoacrylate, because doing so would have the predictable result of having the implantable device secured to the prosthesis by a medically-acceptable grade adhesive, as recognized by Morgan [0055].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5967986 A is mentioned because it discloses a temperature differential measuring stent. US 20050277839 A1 is mentioned because it discloses a flexible temperature measuring stent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./            Examiner, Art Unit 3791                                                                                                                                                                                            
/DANIEL L CERIONI/            Primary Examiner, Art Unit 3791